82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Little Tom CHILDRESS, Plaintiff--Appellant,v.Steve GARRETT, Defendant--Appellee.
No. 95-8573.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  April 16, 1996.

W.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CA-95-366-R)
Little Tom Childress, Appellant Pro Se.  Heather Sanderson Lewis, SANDERS, JOHNSON & LEWIS, P.L.C., Lexington, Virginia, for Appellee.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Appellant failed to allege, and the record fails to contain, facts which support a reasonable inference that Appellant was injured, if at all, in more than a de minimis way.   Accordingly, we find that any force used by the Defendant did not violate the Eighth Amendment.  See Norman v. Taylor, 25 F.3d 1259, 1262-63 (4th Cir.1994) (in banc), cert. denied, --- U.S. ----, 63 U.S.L.W. 3538 (U.S. Jan. 17, 1995) (No. 94-6011).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.